Van Brunt, P. J.
As was said in the case of Barney v. King, ante, 685, (decided herewith,) the argument of the respondent’s counsel shows conclusively that in his opinion the answer stricken out was not frivolous. In order to sustain his proposition he has thought it necessary to cite 26 authorities, none of which have the slightest application to the question presented. The motion seems to, have been granted upon the ground that the answer contained no denial, because it simply denied that the defendant had any knowledge or information as to the allegations contained in the complaint sufficient to form a belief. This form of, denial, however, is expressly authorized by *688section 500 of the Code. It hardly needs authority or argument to establish its sufficiency. The judgment and order should be reversed, with costs. All concur.